OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08448 Pioneer Emerging Markets Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: November 30 Date of reporting period: August 31, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Emerging Markets Fund Schedule of Investments 8/31/2015 Shares Value PREFERRED STOCKS - 3.8% Energy - 0.0% † Integrated Oil & Gas - 0.0% † Petroleo Brasileiro SA $ Total Energy $ Automobiles & Components - 0.4% Automobile Manufacturers - 0.4% Hyundai Motor Co. $ Total Automobiles & Components $ Banks - 0.9% Diversified Banks - 0.9% Itau Unibanco Holding SA $ Total Banks $ Technology Hardware & Equipment - 2.5% Technology Hardware, Storage & Peripherals - 2.5% Samsung Electronics Co, Ltd. $ Total Technology Hardware & Equipment $ TOTAL PREFERRED STOCKS (Cost $6,016,664) $ COMMON STOCKS - 92.0% Energy - 8.8% Oil & Gas Equipment & Services - 5.3% PAO TMK (G.D.R.) $ Integrated Oil & Gas - 0.6% China Petroleum & Chemical Corp. $ Sasol, Ltd. $ Oil & Gas Refining & Marketing - 2.9% KenolKobil, Ltd. Group $ Total Energy $ Materials - 10.0% Fertilizers & Agricultural Chemicals - 5.1% PhosAgro OAO (G.D.R.) $ Construction Materials - 0.5% Cemex SAB de CV (A.D.R.) * $ Diversified Metals & Mining - 4.4% MMC Norilsk Nickel PJSC (A.D.R.) $ MMG, Ltd. * $ Total Materials $ Capital Goods - 5.1% Construction & Engineering - 5.1% Astaldi S.p.A. $ Total Capital Goods $ Transportation - 4.2% Airlines - 4.2% Air Arabia PJSC $ Total Transportation $ Automobiles & Components - 5.2% Auto Parts & Equipment - 4.8% Tupy SA $ Automobile Manufacturers - 0.4% Tata Motors, Ltd. (A.D.R.) $ Total Automobiles & Components $ Consumer Durables & Apparel - 6.4% Leisure Products - 6.4% Goodbaby International Holdings, Ltd. $ Total Consumer Durables & Apparel $ Consumer Services - 0.0% † Casinos & Gaming - 0.0% † NagaCorp, Ltd. $ Total Consumer Services $ Media - 2.0% Cable & Satellite - 2.0% Naspers, Ltd. $ Total Media $ Retailing - 1.0% Specialty Stores - 1.0% FF Group * $ Total Retailing $ Food, Beverage & Tobacco - 0.0% † Packaged Foods & Meats - 0.0% † Flour Mills of Nigeria Plc $ Total Food, Beverage & Tobacco $ Pharmaceuticals, Biotechnology & Life Sciences - 1.3% Pharmaceuticals - 1.3% Hikma Pharmaceuticals Plc $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 21.0% Diversified Banks - 20.5% Abu Dhabi Commercial Bank PJSC $ China CITIC Bank Corp, Ltd. China Construction Bank Corp. Credicorp, Ltd. Grupo Financiero Banorte SAB de CV HDFC Bank, Ltd. HDFC Bank, Ltd. (A.D.R.) ICICI Bank, Ltd. Industrial & Commercial Bank of China, Ltd. KB Financial Group, Inc. Mega Financial Holding Co., Ltd. Philippine National Bank * TBC Bank JSC (G.D.R.) * United Bank for Africa Plc $ Thrifts & Mortgage Finance - 0.5% Housing Development Finance Corp, Ltd. $ Total Banks $ Diversified Financials - 0.6% Other Diversified Financial Services - 0.6% FirstRand, Ltd. $ Consumer Finance - 0.0% † Credito Real SAB de CV SOFOM ER $ Total Diversified Financials $ Insurance - 1.3% Life & Health Insurance - 1.0% Samsung Life Insurance Co, Ltd. $ Property & Casualty Insurance - 0.3% Samsung Fire & Marine Insurance Co, Ltd. $ Total Insurance $ Real Estate - 2.7% Real Estate Development - 2.7% China Overseas Land & Investment, Ltd. $ Emaar Properties PJSC $ Total Real Estate $ Software & Services - 7.7% Internet Software & Services - 3.4% ChinaCache International Holdings, Ltd. (A.D.R.) * $ IT Consulting & Other Services - 4.3% China ITS Holdings Co., Ltd. $ Total Software & Services $ Technology Hardware & Equipment - 0.0% † Electronic Manufacturing Services - 0.0% † Hon Hai Precision Industry Co., Ltd. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 1.5% Semiconductors - 1.5% Taiwan Semiconductor Manufacturing Co., Ltd. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 9.2% Integrated Telecommunication Services - 4.7% Hellenic Telecommunications Organization SA $ Wireless Telecommunication Services - 4.5% Global Telecom Holding SAE (G.D.R.) * $ VimpelCom, Ltd. (A.D.R.) $ Total Telecommunication Services $ Utilities - 4.0% Electric Utilities - 1.5% Korea Electric Power Corp. * $ Water Utilities - 1.0% Beijing Enterprises Water Group, Ltd. $ Independent Power Producers & Energy Traders - 1.5% Huadian Fuxin Energy Corp, Ltd. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $137,670,866) $ Principal Amount ($) CORPORATE BONDS - 0.2% Household & Personal Products - 0.2% Personal Products - 0.2% BRL Hypermarcas SA,, 11.3%, 10/15/18 $ BRL Hypermarcas SA,, 3.0%, 10/15/15 $ Total Household & Personal Products $ TOTAL CORPORATE BONDS (Cost $548,836) $ EQUITY LINKED NOTES - 2.2% Retailing - 0.7% Apparel Retail - 0.7% Fawaz Abdulaziz Alhokair & Co., 6/29/17 $ Total Retailing $ Health Care Equipment & Services - 1.5% Health Care Facilities - 1.5% Mouwasat Medical Services Co., 3/5/18 $ Total Health Care Equipment & Services $ TOTAL EQUITY LINKED NOTES (Cost $2,952,972) $ Shares RIGHTS / WARRANTS - 0.0% † Household & Personal Products - 0.0% † Personal Products - 0.0% † Hypermarcas SA, 10/15/15 (c) $ 0 Total Household & Personal Products $ 0 Food, Beverage & Tobacco - 0.0% † Packaged Foods & Meats - 0.0% † Flour Mills of Nigeria Plc, 12/31/49 (c) $ 0 Total Food, Beverage & Tobacco $ 0 TOTAL RIGHTS / WARRANTS (Cost $0) $ 0 TOTAL INVESTMENT IN SECURITIES - 98.2% (Cost $147,189,338) (a) (b) $ OTHER ASSETS & LIABILITIES - 1.8% $ TOTAL NET ASSETS - 100.0% $ † Amount rounds to less than 0.1%. * Non-income producing security. (A.D.R.) American Depositary Receipts. (G.D.R.) Global Depositary Receipts. (a) At August 31, 2015, the net unrealized depreciation on investments based on cost for federal income tax purposes of $148,724,138 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation $ (b) Distributions of investments by country of issue (excluding temporary cash investments) as a percentage of total investment in securities, is as follows: China % Russia South Korea United Arab Emirates Brazil Greece Republic of Georgia Italy Philippines Hong Kong Egypt United Kingdom Nigeria Kenya India South Africa Bermuda Mexico Taiwan % (c) Security is valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers).See Notes to Financial Statements — Note 1A. NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: BRL Brazilian Real Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3. The following is a summary of the inputs used as of August 31, 2015, in valuing the Funds's investments: Level 1 Level 2 Level 3 Total Preferred Stock Energy Integrated Oil & Gas $ $
